 


110 HR 1347 IH: To extend the period during which members of the Armed Forces deployed in contingency operations may request and receive reimbursement for helmet pads, which are designed to protect the wearer from bomb blasts and non-ballistic impacts, that are purchased by such members.
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1347 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2007 
Ms. Hooley (for herself, Ms. Bean, Mr. McGovern, Mr. Johnson of Georgia, Mr. Patrick J. Murphy of Pennsylvania, Ms. Berkley, Mr. Stark, Mr. Filner, Mr. Miller of North Carolina, Ms. Matsui, Mr. Lipinski, Mr. Boswell, Mr. Kind, Mr. Spratt, Mr. Baird, Mrs. Capps, Ms. DeGette, Mr. Wynn, Mrs. Maloney of New York, Mr. Conyers, Mr. Courtney, Mr. DeFazio, Mr. Holt, Mr. Inslee, Mr. McDermott, Mr. McIntyre, Mr. Michaud, Mr. Moore of Kansas, Mr. Ross, Ms. Schakowsky, Mr. Tanner, Mr. Thompson of California, Mr. Van Hollen, Ms. McCollum of Minnesota, and Mr. Boren) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To extend the period during which members of the Armed Forces deployed in contingency operations may request and receive reimbursement for helmet pads, which are designed to protect the wearer from bomb blasts and non-ballistic impacts, that are purchased by such members. 
 
 
1.Extension of period for reimbursement for helmet pads purchased by members of the armed forces deployed in contingency operationsSection 351 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1857) is amended— 
(1)in subsection (a)(3), by inserting before the period at the end the following: , or in the case of protective helmet pads purchased by a member for that member’s personal use, on September 30, 2007; 
(2)in subsection (c), by inserting before the period at the end the following: or one year after the date on which the purchase of the protective, safety, or health equipment was made, whichever occurs last; and 
(3)in subsection (d), by adding at the end the following new sentence: Subsection (a)(1) shall not apply in the case of the purchase of protective helmet pads by or on behalf of a member.. 
 
